Title: To George Washington from John Pierce, 3 March 1783
From: Pierce, John
To: Washington, George


                        
                            Sir
                            Philadelphia March 3d 1783
                        
                        Since I had the Honor of your Letter of the 27th Ulto I have reexamined the Public Books and am inclined to
                            beleive that the following charge made by Coll Palfrey ought to have been entered to your use, which is the only entry
                            that can possibly have relation to your accounts between Feby & May 1777—it stands thus.
                        
                            
                                 
                                1777
                                 
                                
                                 
                                
                            
                            
                                
                                Apl 11
                                
                                Capt. Caleb Gibbs of an Independent Company advd him on account
                                
                                1,000 Dols.
                            
                        
                        I am with great respect, Sir, Your most Obt Servt
                        
                             Jno. Pierce
                        
                    